IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ERIC ALLEN,                                :   No. 751 MAL 2019
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
SECURITY MAJOR JOHN DOE                    :
NEWBERRY, ET AL.,                          :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.